  3:19-cv-01830-CMC-SVH      Date Filed 06/19/20   Entry Number 45   Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

  Kristy Michelle Wolff,                  )     C/A No.: 3:19-1830-CMC-SVH
                                          )
                     Plaintiff,           )
                                          )
        vs.                               )
                                          )                 ORDER
  CapeSide Psychiatry PLLC and            )
  CapeSide Addiction Care, PLC,           )
                                          )
                     Defendants.          )
                                          )

      This matter comes before the court on the letter purportedly filed on

behalf of Defendants by Cheryl A. Macias, Defendants’ Director of

Compliance. [ECF No. 42]. The letter denies Plaintiff was an employee of

Defendants or that any contract was executed. However, there is no

indication Ms. Macias is an attorney licensed to practice law in this court. It

is well-established that a corporate entity cannot appear pro se and must be

represented by counsel in court.         The United States Supreme Court

recognized that:

      [i]t has been the law for the better part of two centuries . . . that a
      corporation may appear in the federal courts only through
      licensed counsel. As the courts have recognized, the rationale for
      that rule applies equally to all artificial entities. Thus, save a
      few aberrant cases, the lower courts have uniformly held that 28
      U.S.C. § 1654, providing that “parties may plead and conduct
      their own cases personally or by counsel,” does not allow
      corporations, partnerships, or associations to appear in federal
      court otherwise than through a licensed attorney.
  3:19-cv-01830-CMC-SVH      Date Filed 06/19/20   Entry Number 45   Page 2 of 3




Rowland v. California Men’s Colony, Unit II Men’s Advisory Council, 506

U.S. 194, 201–02 (1993) (internal citations and footnote omitted); see also

Honour Technical Group, Inc. v. United States, 326 F. App’x 141, 142 (4th

Cir. 2009) (this rule also applies to limited liability corporations); RZS

Holdings AVV v. PDVSA Petroleo S.A., 506 F.3d 350, 354 n.3 (4th Cir. 2007).

While 28 U.S.C. § 1654 allows individuals to “plead and conduct their own

cases personally,” the statute does not extend that right to represent other

parties. Accordingly, Defendants are directed to retain counsel and to file an

answer or other responsive pleading to the complaint by July 10, 2020. If

Defendants fail to retain licensed counsel to file an entry of appearance and

submit a responsive pleading by July 10, 2020, default judgment may be

entered against them.

      The court notes that when a defendant has defaulted, the well-pleaded

allegations of facts set forth in the plaintiff’s complaint are deemed admitted.

JTH Tax, Inc. v. Grabert, 8 F. Supp. 3d 731, 736 (E.D. Va. 2014) (citing Ryan

v. Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001)). Although a

defaulting party “‘admits the plaintiff’s well-pleaded allegations of fact’ as to

liability, the party in default is ‘not held . . . to admit conclusions of law’ or

allegations regarding liability that are not ‘well-pleaded.’” Balt. Line

Handling Co. v. Brophy, 771 F. Supp. 2d 531, 540 (D. Md. 2011) (quoting

Ryan, 253 F.3d at 780)). Consequently, before entering default judgment the



                                        2
  3:19-cv-01830-CMC-SVH     Date Filed 06/19/20   Entry Number 45   Page 3 of 3




Court must evaluate the plaintiff’s complaint against the standards of Fed. R.

Civ. P. 12(b)(6) to ensure that the complaint properly states a claim.

GlobalSantaFe Corp. v. Globalsantafe.com, 250 F. Supp. 2d 610, 612 n.3 (E.D.

Va. 2003). Further, entry of default judgment is disfavored. See Colleton

Preparatory Academy, Inc. v. Hoover Universal, Inc., 616 F.3d 413, 417 (4th

Cir. 2010) (“We have repeatedly expressed a strong preference that, as a

general matter, defaults be avoided and that claims and defenses be disposed

of on their merits.”

      The court notes Plaintiff has asserted a cause of action for breach of

contract, but has not submitted a contract signed by both parties. The court

has the power to conduct a hearing to establish the truth of any allegation by

evidence before entering a default judgment. See Fed. R. Civ. P. 55(b)(2)(C).

       IT IS SO ORDERED.




June 19, 2020                              Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       3
